Appellant did not attempt to demonstrate good cause to excuse
                his delay. We therefore conclude that the district court did not err in
                denying his petition as procedurally time barred, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                                               J.
                                                  Hardesty



                                                  Douglas


                                                                               J.




                cc: Hon. Stefany Miley, District Judge
                     Brian Keith Bury
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A